Citation Nr: 1123891	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to August 1969.  He died in January 2001.  The appellant seeks recognition as the Veteran's surviving spouse.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that the appellant was not entitled to death benefits because she could not be recognized as the surviving spouse of the Veteran.  

In her October 2009 VA Form 9, the appellant requested a hearing before a Veterans Law Judge sitting at the RO.  In December 2009, the appellant withdrew her request for a hearing.  See 38 C.F.R. § 20.702(e) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2007, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse.  At that time, she reported a mailing address in South Dakota.  Various correspondence, the notification of denial, and the June 2009 statement of the case were all sent to this South Dakota address.  In September 2009, the appellant submitted a VA Form 9, again listing a South Dakota address.  

Pursuant to regulation, when an appeal is certified to the Board, the appellant and her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. § 19.36 (2010).  "Notice" means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2010).  

In July 2010, the Philadelphia RO sent the appellant a letter advising that her appeal had been certified and was being transferred to the Board.  This letter, however, was sent to an address in Pennsylvania.  In July 2010, the Board sent the appellant a letter notifying her that the claims folder had been received.  This letter was also sent to the Pennsylvania address and was returned to sender as "undeliverable as addressed, forwarding order expired".  

The Veteran has clearly identified her mailing address as being in South Dakota.  On review, the July 2010 letters were sent to an address that was last used by the appellant in approximately 2002.  Thus, a remand is required so that the appellant can receive notification of certification and the applicable time within which to respond.  See 38 C.F.R. §§ 19.36, 20.1304 (2010).  

Additionally, although the appellant withdrew her previous hearing request, it appears that there may have been some confusion on her part as to available hearing locations.  In October 2009, the Philadelphia RO sent the appellant a letter indicating that the travel board was expected to visit the Philadelphia RO two times a year.  She was asked whether she wanted her name to remain on the list for a travel board hearing.  The appellant responded that she wrote her correct address and that she lived in South Dakota and could not come to Washington, D.C.  

The appellant is advised that travel and video conference hearings are from time to time scheduled at the RO in Sioux Falls, South Dakota.  If the appellant wishes to submit another request for hearing, she should make that request as soon as possible.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send notification of certification and transfer to the Board, and of the time limits for requesting a change in representation, requesting a personal hearing, and for submitting additional evidence, to the appellant's latest address of record.  In determining the appropriate address, the claims folder and VACOLS should be reviewed.  

2.  Following notification pursuant to 38 C.F.R. § 19.36 (2010), the claims folder should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


